DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I. claims 1 and 2, in the reply filed on April 8, 2021 is acknowledged.
	Claims 1-9 are pending of which claims 3-9 are withdrawn and claims 1 and 2 are under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawachi et al. (US 6183863 B1).  
 	Kawachi et al. disclose an adhesive ethylene copolymer resin composition blend comprising a modified ethylene/-olefin copolymer obtained by graft-modifying an unmodified linear ethylene/-olefin copolymer comprising ethylene and an-olefin of 3 to 20 carbon atoms with an unsaturated carboxylic acid or its derivative. In one embodiment, the adhesive ethylene copolymer resin composition comprises 49 to 95% by weight of at least one component selected from the group consisting of the long--olefin copolymer [A1] and a modified ethylene/-olefin copolymer [A2], 1 to 50% by weight of a tackifier [B], and 1 to 30% by weight of at least one component selected from the group consisting of an ethylene homopolymer [C1],  an ethylene/ -olefin copolymer [C2], a modified ethylene homopolymer [C3], a modified ethylene/-olefin copolymer [C4] obtained by graft-modifying the ethylene/ olefin copolymer [C2] with an unsaturated carboxylic acid or its derivative. The ethylene homopolymer [C1] and the ethylene/-olefin copolymer [C2] have a the density (d) in the range of 0.900 to 0.970 g/cm3, the melt flow rate (MFR) at 190OC. under a load of 2.16 kg is in the range of 0.01 to 100 g/10 min, and a crystallinity, as measured by X-ray diffractometry, is not less than 30% and the composition has a density (d) in the range of 0.870 to 0.900 g/cm3, a melt flow rate (MFR) at 190OC. under a load of 2.16 kg is in the range of 0.1 to 100 g/10 min, a crystallinity, as measured by X-ray diffractometry, is less than 40%, and the graft quantity based on the total amount of the composition is in the range of 0.0001 to 5% by weight. (See Abstract and Colun 3, lines 31-67 and Column 4, lines 1-12). All limitations of claims 1 and 2 are disclosed by Kawachi et al. 
 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787